Exhibit 10.1

 

EXPLORATION AND DEVELOPMENT AGREEMENT

 

This Exploration and Development Agreement (“Agreement”), dated and effective
the 1st day of March, 2005 (the “Effective Date”), is entered into by and
between Indiana Posey, L.P., a Texas limited partnership (“Indiana Posey”) and
GEM-CBM Company f/k/a Harken Gulf Exploration Company, a Delaware corporation
(“GEM”). Indiana Posey and GEM are sometimes referred to individually as a
“Party”, and collectively as “Parties.” Ute Oil Company, d/b/a. A.C.T. Operating
Company, a Texas corporation (“Ute Oil”) is a party to this Agreement because it
is to be designated as Operator under the applicable operating agreement and,
therefore, will be bound by this Agreement.

 

RECITALS

 

WHEREAS, Indiana Posey and GEM have identified a particular area of land located
in the State of Indiana, described as the “Posey Prospect Area”, which is
believed to be prospective for hydrocarbon exploration and more particularly
coalbed methane; and

 

WHEREAS, the Parties desire to jointly explore and develop the Posey Prospect
Area in accordance with the terms and provisions of this Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by all parties, Indiana Posey and
GEM hereby agree as follows:

 

ARTICLE I.

AGREEMENT TO PARTICIPATE

 

1.1 Indiana Posey and GEM each agrees to participate in the Posey Prospect Area
as set forth in this Agreement, according to the terms and provisions set forth
in this Agreement, and all Exhibits hereto.

 

ARTICLE II.

POSEY PROSPECT AREA

 

2.1 The Posey Prospect Area. The Posey Prospect Area consists of the lands,
located in Posey, Gibson and Vanderburgh Counties, Indiana, and included within
the dotted lines on the map at Exhibit A hereto, and consisting of approximately
400,000 acres, more or less. The only depth restriction applied to the Posey
Prospect Area shall be those, if any, contained in the applicable Leases and
Agreements (as hereinafter defined) and in leases acquired pursuant to Section
5.4.

 

2.2 Leases and Agreements. Indiana Posey is the current owner of a certain
Option to Lease and Drilling Agreement between Indiana Posey and Indiana
Franklin Realty, Inc., dated September 15, 2004, which provides, in part, a five
year option to acquire a coalbed methane lease covering approximately 85,000
gross acres of land within the Posey Prospect Area, which are depicted in yellow
on Exhibit A and which are more particularly described on Exhibit B hereto. The
Option to Lease and Drilling Agreement (“Option Agreement”) and the proposed
form Coal Bed Methane Lease document (“Lease Form”) are identified on Exhibit B.
The Option Agreement and the Lease Form are, sometimes, collectively referred to
as the “Leases and Agreements.”

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 1



--------------------------------------------------------------------------------

ARTICLE III.

DEVELOPMENT OF THE POSEY PROSPECT AREA

 

3.1 Exploration Phases. Indiana Posey and GEM shall initially explore and
develop the Posey Prospect Area in three (3) phases, in accordance with the
terms of this Agreement. “Phase I” shall mean and refer to all the obligations
and rights of all Parties in Section 3.2, along with the activities described
therein. “Phase II” shall mean and refer to all the obligations and rights of
all Parties in Section 3.3, along with the activities described therein. “Phase
III” shall mean and refer to all the obligations and rights of all Parties in
Section 3.4, along with the activities described therein. Phase I, Phase II,
Phase III and the Subsequent Operations (as defined hereinafter) shall
constitute the “Project.”

 

3.2 Phase I. Contemporaneous with the execution of this Agreement, GEM shall pay
to Indiana Posey the sum of Five Hundred Thousand And No/100 Dollars
($500,000.00) as the first payment of the initial prospect costs (“First
Prospect Payment”). Said payment shall be via wire transfer of immediately
available funds to the banking coordinates identified, in writing by Indiana
Posey. Subject to Section 9.16 of this Agreement, failure by GEM to timely make
said payment shall cause this Agreement to terminate and become null and void as
between the Parties.

 

(a) Within sixty (60) days following execution of this Agreement, GEM shall
direct the Operator to commence the drilling of three (3) core holes to be
located in the Posey Prospect Area. The three (3) core holes (each a “Phase I
Core Hole,” and together with any other core holes drilled during Phase I, the
“Phase I Core Holes”) shall be continuous wireline retrievable whole core holes
which shall be drilled from the shallowest to the deepest structural position on
the Posey Prospect Area. Each Phase I Core Hole will be drilled to a depth
sufficient to penetrate the #3 coal (as determined by GEM), as seen at seven
hundred three feet (703’) in the logs of the KS Oil Kissel #10 well located in
Section 36, T4S, R12W, Vanderburgh County, Indiana, and at the written request
of GEM, may be drilled through the #1 coal member which is believed to be the
deepest known coal zone in the Posey Prospect Area and is believed to be not
more than 3,000 feet below the surface at any location within the Posey Prospect
Area. GEM may choose to direct the Operator to drill more than three (3) Phase I
Core Holes at a location and at a depth to be determined by GEM, the drilling of
additional Phase I Core Holes shall also be considered to be a part of Phase I
for all purposes under this Agreement. All Phase I Core Holes shall be plugged
and abandoned in compliance with all state and federal rules, regulations and/or
procedures and in accordance with standard industry customs and practices. The
plugging and abandonment of all Phase I Core Holes shall also be considered to
be part of Phase I for all purposes under this Agreement.

 

(b) In conjunction with the Phase I Core Hole operations, the Operator will use
its best efforts to collect a sufficient quantity of coal samples in gas
desorption canisters. Thereafter, the Operator shall have all Phase I Core Hole
samples analyzed by a laboratory approved by the Parties. The analysis will
include, without limitation, gas content, gas and coal qualitative analyses, and
desorption isotherm determination. The Operator shall obtain reports of such
laboratory analysis and shall deliver such reports to the Parties no later than
ten (10) days after receipt of the reports. Within thirty (30) days of the
completion of the Phase I Core Holes and the delivery of the laboratory analysis
of all samples taken in the Posey Prospect Area, the Operator and Indiana Posey
shall prepare and deliver to GEM a report detailing the Operator’s
recommendations (which shall account for environmental issues) for Phase II of
the Posey Prospect (hereinafter referred to as the “Phase I Report”). The Phase
I Report shall account for all aspects of the Phase II Pilot Projects (as
defined hereinafter), which shall include, with out limiting the generality

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 2



--------------------------------------------------------------------------------

of the foregoing, location of each pilot project, schedule for drilling of all
wells and construction of facilities, location of each well to be drilled
(including surface and bottomhole locations, if applicable), all zones to be
tested, drill depth of each well, prognosis of drilling operations for each
well, method of drilling each well, completion procedures to be utilized for
each well, any stimulation procedures to be utilized, equipping of each well,
electrical services, production facilities, flowlines, gathering systems and
facilities, compression, dehydration and other treating facilities, pipeline
taps, transmission lines and facilities. GEM shall have thirty (30) days after
receiving the Phase I Report from the Operator and Indiana Posey to elect to
proceed with Phase II (the “Phase II Election Window”) and must make such
election pursuant to the terms of Section 3.2(d). Within the Phase II Election
Window, GEM shall review the Phase I Report and make any modifications to the
recommendations (the “Phase I Report Modifications”) set forth in the Phase I
Report. Notwithstanding the foregoing, GEM’s modifications, if any, shall be
solely limited to the technical aspects of the Phase I Report, and shall in no
manner modify or change the schedule for the drilling or construction of
facilities set forth in the Phase I Report. If GEM does not deliver any Phase I
Report Modifications within the Phase II Election Window, it shall be deemed to
have no Phase I Report Modifications, and the Phase I Report shall stand as it
was submitted to GEM. However, if, within the Phase II Election Window, GEM
delivers to Indiana Posey, written Phase I Modifications, then the version
submitted by the Operator and Indiana Posey along with the Phase I Report
Modifications shall constitute the Phase I Report. Unless mutually agreed to by
the Indiana Posey and GEM, no Phase I Report Modifications shall have the effect
of extending the time of the Phase II Election Window.

 

(c) Following the execution of this Agreement and within ten (10) days of the
receipt by GEM of the written request by Indiana Posey, GEM shall deliver to the
Operator, a fully executed Authority For Expenditure (“AFE I”) attached hereto
as Exhibit C. GEM shall pay to the Operator the total AFE I amount within thirty
(30) days from its delivery of the fully executed AFE I. Subject to Section 9.16
of this Agreement, failure by GEM to timely make said payment shall cause this
Agreement to terminate and become null and void as between the Parties. Subject
to the provisions of Section 3.7 below, GEM is responsible for all of the actual
costs incurred even if they exceed the amounts shown in the AFE I, and all such
costs actually paid or credited shall be considered in the calculation of the
Carried Interest Amount (as defined below). All costs in excess of the AFE I
shall be billed to GEM in accordance with the provisions of the Posey Prospect
Joint Operating Agreement and shall be paid by GEM within fifteen (15) days of
receipt of an invoice for any such costs. At the end of operations for Phase I,
any overpayment will be returned, unless GEM elects otherwise, and any
underpayment will be paid promptly.

 

(d) GEM shall have the option, but not the obligation, to elect to proceed with
Phase II of the Posey Prospect. GEM must provide Indiana Posey with written
notice of its election to proceed with Phase II within the Phase II Election
Window. If GEM fails to respond within the Phase II Election Window, Indiana
Posey shall send GEM a termination notice. If GEM fails to elect to proceed with
Phase II following three (3) business days after receipt of such termination
notice, then GEM shall be deemed to have elected not to proceed with Phase II,
and this Agreement shall terminate and be null and void as of the date that the
Phase II Election Window expired.

 

3.3 Phase II. If GEM elects to participate in Phase II, it shall pay to Indiana
Posey, within ten (10) days of receipt by Posey of GEM’s written election to
participate, the sum of Five Hundred Thousand And No/100 Dollars ($500,000.00)
as the second payment of the initial prospect costs (“Second Prospect Payment”).
Said payment shall be via wire transfer of immediately available funds to the
banking coordinates identified in writing by Indiana Posey. Subject to Section
9.16, GEM’s failure to pay timely shall cause this Agreement to terminate and
become null and void as between the Parties.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 3



--------------------------------------------------------------------------------

(a) Within sixty (60) days of Indiana Posey’s receipt of the Second Prospect
Payment, the Operator shall commence operations for Phase II which will consist
of two (2) pilot projects. The first pilot project (the “First Pilot Project”)
shall be at a location in the general vicinity of a Phase I Core Hole and will
consist of five (5) wells in a “five-spot” pattern spaced on 40 acres, more or
less, per well. The second pilot project (the “Second Pilot Project”; together
with the First Pilot Project, referred to as the “Phase II Pilot Projects”)
shall be located in the general vicinity of where a Phase I Core Hole (but a
different Phase I Core Hole than chosen for the First Pilot Project) and will
consist of five (5) wells in a “five-spot” pattern spaced on 40 acres, more or
less, per well. The purpose of Phase II will be to determine the commercial
viability of actual producing wells in the Posey Prospect Area. The Parties
agree to market and sell, to the extent commercially viable, all liquid and
gaseous hydrocarbons produced and save from Phase II wells. The Operator, within
ninety (90) days after completion of the Phase II Pilot Projects, or other such
time as may be mutually agreed between GEM and Indiana Posey not to exceed one
hundred eighty (180) days after completion of the Phase II Pilot Projects, shall
prepare and deliver to Indiana Posey and GEM a report detailing the Operator’s
recommendations (which shall account for, among other things, environmental
issues, if any) for Phase III of the Posey Prospect (hereinafter referred to as
the “Phase II Report”). The Phase II Report shall account for all aspects of the
development drilling of the Posey Prospect Area, which shall include a
development plan scheduling the drilling and development of the Posey Prospect
Area, which shall include without limiting the generality of the foregoing, a
schedule for drilling of all wells, a schedule for the construction of
gathering, production, and treatment facilities, location of all wells to be
drilled (including surface and bottomhole locations, if applicable), all zones
to be tested, drill depth of each well, prognosis of drilling operations for
each well, method of drilling each well, completion procedures to be utilized
for each well, any stimulation procedures to be utilized, equipping of each
well, electrical services, production facilities, flowlines, gathering systems
and facilities, compression, dehydration and other treating facilities, pipeline
taps, transmission lines and facilities and any other operations necessary to
the development of the Posey Prospect Area. GEM shall have thirty (30) days
after receiving the Phase II Report from the Operator and Indiana Posey to elect
to proceed with Phase III (the “Phase III Election Window”) and must make the
election pursuant to the terms of Section 3.3(b). Within the Phase III Election
Window, GEM shall review the Phase II Report and make any modifications to the
recommendations (the “Phase II Report Modifications”) set forth in the Phase II
Report. Notwithstanding the foregoing, GEM’s modifications, if any, shall be
solely limited to technical aspects of the Phase II Report, and shall in no way
modify or change the schedule for the drilling of wells or construction of
production, gathering, or treating facilities as set forth in the Phase II
Report. If GEM does not deliver the Phase II Report Modifications within the
Phase III Election Window, then GEM shall be deemed to have no modifications to
the Phase II Report, and the Phase II Report shall stand as it was submitted to
GEM. However, if, within the Phase III Election Window, GEM delivers to Indiana
Posey written Phase II Report Modifications, then the version submitted by the
Operator along with GEM’s Phase II Report Modifications shall constitute the
Phase II Report. . Unless mutually agreed to by the Indiana Posey and GEM, no
Phase II Report Modifications shall have the effect of extending the time of the
Phase III Election Window.

 

(i) Within ten (10) days after the written request of Indiana Posey, following
GEM’s written election to participate in Phase II, GEM shall execute and deliver
to the

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 4



--------------------------------------------------------------------------------

Operator the Authority For Expenditure II (“AFE II”) for 100% of the estimated
costs for the Firs Pilot Project which is attached hereto as Exhibit D. AFE II
maybe modified by the Operator to account for any increase or reduction in third
party services prices that may have incurred prior to the execution of the AFE
II. In the event AFE II is modified Indiana Posey shall submit the modified AFE
II along with the request. GEM shall pay to the Operator the 100% of AFE amounts
for tangible and intangible costs within thirty (30) days from its delivery of
the fully executed AFE. That portion of the AFE attributable to field facilities
cost shall be paid within five (5) business days of the GEM’s receipt of a
written request from the Operator. Subject to Section 9.16 of this Agreement,
failure by GEM to timely make said payment shall cause this Agreement to
terminate and become null and void as between the Parties.

 

(ii) After the fifth well in the First Pilot Project has been spudded, the
Operator shall submit an additional AFE (“AFE III”) for 100% of the estimated
costs for the Second Pilot Project. GEM shall deliver a fully executed AFE III
to the Operator within ten (10) days after the receipt of AFE III from the
Operator. Should GEM elect not to proceed with the Second Pilot Project or, if
GEM fails to return the executed AFE III to the Operator within the specified
time, then Indiana Posey shall send GEM a written termination notice. If GEM
fails to deliver the executed AFE III within three (3) business days after
receipt of a termination notice, then GEM shall be deemed to have elected not to
proceed with the Second Pilot Project and with Phase III and this Agreement
shall terminate and be null and void except, with respect to the wells drilled
in the First Pilot Project. GEM shall earn an assignment of a forty (40) acre
production unit, as to all depths, surrounding each well drilled and completed
in the First Pilot Project. Said forty (40) acre production unit shall be the
closest quarter (1/4) quarter (1/4) section of land surrounding each such well.

 

(iii) Subject to the provisions of Section 3.7 below, GEM is responsible for all
of the costs incurred even if they exceed the amounts shown in AFE II or AFE
III, and all such costs actually paid or credited shall be considered in the
calculation of the Carried Interest Amount. At the end of operations for Phase
II, any overpayment will be returned, unless GEM elects otherwise, and any
underpayment will be paid promptly.

 

(b) GEM shall have the option, but not the obligation, to elect to proceed with
Phase III of the Posey Prospect. GEM must provide Indiana Posey with written
notice of its election to proceed with Phase III within the Phase III Election
Window. If GEM fails to respond within the Phase III Election Window, then
Indiana Posey shall send GEM a written termination notice. If GEM fails to elect
to proceed within three (3) days after receipt of a termination notice, then GEM
shall be deemed to have elected not to proceed with Phase III and this Agreement
shall terminate and be null and void as of the date that the Phase III Election
Window expired except, with respect to the wells drilled in Phase II, as to a
forty (40) acre production unit, as to all depths, for each well drilled and
completed in the Posey Prospect Area in Phase II. Said forty (40) acre
production unit shall be the closest quarter (1/4) quarter (1/4) section of land
surrounding each such well.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 5



--------------------------------------------------------------------------------

3.4 Phase III. If GEM elects to participate in Phase III, it shall pay to
Indiana Posey, within ten (10) days of receipt by Indiana Posey of GEM’s written
election to participate, the sum of Five Hundred Thousand And No/100 Dollars
($500,000.00) as the third and final payment of the initial prospect costs
(“Third Prospect Payment”). Said payment shall be via wire transfer of
immediately available funds to the banking coordinates identified, in writing by
Indiana Posey. Subject to Section 9.16, GEM’s failure to pay timely shall cause
this Agreement to terminate and become null and void as between the Parties.

 

(a) Notwithstanding the operator replacement provisions in the Posey Prospect
Operating Agreement, GEM shall have the option at any time, after GEM makes the
Third Prospect Payment and after consultation with Indiana Posey, to become the
contract operator or to appoint a designee as contract operator. For the
purposes of this Agreement the term “Contract Operator” shall mean GEM, if it
elects to become the contract operator or its designee contract operator and
shall not be interchanged with the term “Operator” as hereinafter defined. If
GEM elects to become the Contract Operator, then Indiana Posey and the Operator
shall be obligated to take all reasonably necessary actions to make GEM or a
designee the contract operator for the Posey Prospect Area for the purposes of
this Agreement; such contract operating agreement shall be consistent with
industry standards, have a term of one year (and may be renewable, unless
terminated earlier by Indiana Posey pursuant to Section 3.4(c) hereinbelow),
provide that all Overhead charges under the Posey Prospect Operating Agreement
shall be paid to the Contract Operator, but shall provide for distribution of
production revenues by the Contract Operator only if the first purchaser of
production who is not a Party, refuses to distribute directly to the Parties. If
GEM elects to become the Contract Operator or elects a designee to be the
Contract Operator, neither GEM nor its designee shall in any manner change or
modify the scheduling or implementation of the Phase II Report or change or
modify any AFE previously submitted to GEM pursuant to the terms of this
Agreement.

 

(b) Within ninety (90) days of Indiana Posey’s receipt of the Third Prospect
Payment, the Operator shall commence operations for Phase III, in accordance
with the Phase II Report. The Phase III operations will begin the development
drilling of the Posey Prospect Area. Phase III will end at the point in time
when GEM has met the Carried Interest Amount as defined in Section 3.5 below.

 

(c) In addition to the payment of the Third Prospect Payment, GEM shall pay all
of the costs for all operations to be conducted in Phase III until GEM has paid
the Carried Interest Amount. Subject to the provisions of Section 3.7, GEM shall
pay 100% of the actual costs incurred for Phase III until GEM has paid the
Carried Interest Amount. Within ten (10) days after Indiana Posey’s receipt of
the Third Prospect Payment, the Operator shall submit to GEM an AFE for 100% of
the estimated costs for all operations to be conducted pursuant to the Phase II
Report for the first calendar quarter. GEM shall pay to the Operator the total
AFE amount within thirty (30) days from its receipt of the AFE and shall
contemporaneously deliver a fully executed AFE. Thereafter the Operator shall
submit to GEM at least thirty (30) days prior to the next calendar quarter an
AFE for 100% of the estimated costs for all operations to be conducted pursuant
to the Phase II Report for the next calendar quarter. GEM shall pay to the
Operator the total AFE amount within thirty (30) days from its receipt of the
AFE and shall deliver an executed AFE with its payment. The Operator shall
continue to submit AFE’s on a quarterly basis until such time as the Carried
Interest Amount has been reached. Once the Carried Interest Amount is met, then
Phase III shall end. Subject to Section 9.16 of this Agreement, failure by GEM
to timely pay the full

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 6



--------------------------------------------------------------------------------

amount of each AFE submitted by the Operator for the Phase III costs shall cause
the Agreement to terminate and become null and void as between the Parties. GEM
shall only be entitled to an assignment of a forty (40) acre production unit, as
to all depths, surrounding each well drilled. Said forty (40) acre production
unit shall be the closest quarter (1/4) quarter (1/4) section of land
surrounding each such well.

 

3.5 Indiana Posey’s Carried Interest.

 

(a) Notwithstanding anything to the contrary contained herein, GEM hereby agrees
to pay for or carry Indiana Posey’s interest in all operations conducted in
Phases I, II, and III in the Posey Prospect Area until such time as GEM has
expended a total amount of Seven Million Five Hundred Thousand And No/100
Dollars ($7,500,000.00) in the Posey Prospect Area (the “Carried Interest
Amount”), without regard to any production proceeds or other income received by
GEM with respect to the Posey Prospect. For the purposes of calculating the
total amount expended by GEM, the sum shall include the First, Second, and Third
Prospect Payments, all costs expended in Phase I, II and III, that portion, if
any, of the actual costs reimbursed to 25-25 Corp. for management fees and
expenses paid to Oso Energy Resources Corp. (“Oso Fees”) as determined by GEM
pursuant to the terms of that certain Coalbed Methane Master Exploration
Agreement dated March 1, 2005 by and between 25-25 Corp. and GEM, any costs
under the indemnity provisions of Section 8.2 and Section 8.3, all actual costs
(including salaries and benefits per COPAS guidelines) incurred and paid by GEM
for its technical employees but only to the extent they are used directly on the
Project, any reimbursement paid to surface owners for damages caused by the
Project’s activities, any expenses for expenditures related to any bond or
letter of credit required by any governmental authority or any rule, law,
statute, or administrative regulations, and all other costs paid by GEM to
Indiana Posey or to the Operator or to any other person or entity providing
services to the Posey Prospect Area, other than persons or entities related to
GEM, except as specified above. GEM shall provide to Indiana Posey on a
quarterly basis a statement identifying the total amounts expended in the Posey
Prospect Area; such amounts shall be subject to audit by Indiana Posey pursuant
to the Posey Prospect Operating Agreement. At such time as GEM has expended
$7,500,000.00 in the Posey Prospect Area, the Parties shall thereafter share all
costs in proportion to their interests as set forth in Section 4.1 below; with
respect to costs or services incurred or contracted for prior to the final
payment of the Carried Interest Amount, Indiana Posey shall pay its share of
such costs or services that become due after such final payment, regardless of
whether it signed an AFE or consented to the operation. In addition, as
interests are assigned to GEM under Section 4.2, Indiana Posey shall be
responsible for direct operating expenses on the well(s) related to the
assignment in accordance with its ownership interest under Section 4.1,
regardless of whether the full amount of the Carried Interest Amount has been
paid. For this purpose, operating expenses do not include costs of deepening,
side tracking, re-completing a well, overhead costs, or any capital
expenditures; such costs of deepening, side tracking, re-completing a well,
overhead costs, or any capital expenditures are to be paid by GEM as part of the
Carried Interest Amount.

 

(b) Notwithstanding anything to the contrary contained herein, Indiana Posey
shall have the liability and responsibility for the payment of all sums required
to be paid under paragraphs (1) and (5) (second sentence) of the Option to Lease
and Drilling Agreement as well as providing and maintaining the bond required at
the top of page 5 of the Option to Lease and Drilling Agreement. Notwithstanding
the foregoing, GEM has the right to contact the parties to whom payment or
performance is due in the reference provisions of the first sentence of this
Section 3.5(b) and, if performance and/or payment is not or may not be tendered
timely, GEM has the right to make such payments or tender such performance. GEM
shall reimburse Indiana Posey for all payments set forth herein which shall
count toward the Carried

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 7



--------------------------------------------------------------------------------

Interest Amount, or if GEM has made such payments, the amount shall be counted
towards the Carried Interest Amount. If the Carried Interest Amount has been
expended all such payments shall be joint expenses of the Parties and billed to
the joint account, regardless of which Party makes the payment.

 

(c) The Minimum Royalty amount (as defined in the Lease Form) required to be
paid under paragraph 4 of the Lease Form and the letter of credit required to be
provided under paragraph 5 of the Lease Form shall be paid by Indiana Posey,
prior to reaching the Carried Interest Amount. GEM shall reimburse Indiana Posey
for all payments set forth herein which shall count toward the Carried Interest
Amount. After the Carried Interest Amount has been reached, then such Minimum
Royalty and letter of credit costs shall be borne according to the interest
owned by each Party to this agreement (currently 65% GEM and 35% Indiana Posey).

 

3.6 Subsequent Operations. After the completion of Phase III, all subsequent
wells and facilities within the Posey Prospect Area, and the reworking,
deepening, side tracking, re-equipping or re-completion of prior wells drilled
within the Posey Prospect Area (the “Subsequent Operations”) shall be subject to
the Posey Prospect Operating Agreement.

 

3.7 Limit on Expenditures under AFEs. Notwithstanding the foregoing, in the
event any single operation covered by a multiple operation AFE provided
hereunder, or under the Posey Prospect Operating Agreement, experiences an
excess of actual costs over the AFE’d amounts for a single operation which is in
excess of 20% of the AFE’d amounts (exclusive of any costs for plugging and
abandonment and/or reclamation for any such single well or operation) or if the
single operation is projected to be in excess of 20% of the AFE’d amount
(exclusive of any costs for plugging and abandonment and/or reclamation for any
such single well or operation), either Party may elect to require the Operator
to cease that operation (and plug and abandon any well).

 

ARTICLE IV.

PARTIES AND INTEREST IN PROSPECT AREA

 

4.1 Parties and Interests. The interest of each Party hereto in and to the Posey
Prospect Area (“Posey Prospect Area Interest”) shall be as follows:

 

Party

--------------------------------------------------------------------------------

 

Posey Prospect Area Interest

--------------------------------------------------------------------------------

Indiana Posey

  35%

GEM

  65%

 

Notwithstanding the interests of the Parties set forth above, Indiana Posey owns
100% of the Leases and Agreements subject to GEM’s right to earn interest in the
Leases and Agreements as a result of GEM’s full participation in Phase II and
Phase III and full compliance with the terms of this Agreement.

 

4.2 Interests Earned by GEM. Subject to Section 9.16, if GEM timely pays all
sums as required in Section 3.2 and Section 3.3, and all Oso Fees, GEM shall
earn an assignment of its proportionate interest as set forth in Section 4.1 as
to forty (40) acre production unit, as to all depths, surrounding each well
drilled an completed in the Posey Prospect Area in Phase II. Said forty (40)
acre production unit shall be the closest quarter (1/4) quarter (1/4) section of
land surrounding each such well.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 8



--------------------------------------------------------------------------------

At the completion of Phase III pursuant to Section 3.5 and if GEM has paid all
sums required in Section 3.4 , and all Oso Fees, GEM shall earn an assignment of
its proportionate interest as set forth in Section 4.1 as to all leases, and
Leases and Agreements within the Posey Prospect Area.

 

4.3 Assignment of Earned Interests. The assignment and conveyance of the
interests earned by GEM hereunder shall include the following representations
and warranties:

 

  (i) the assignment shall be without warranty of title, express or implied,
except for claims made by through or under Indiana Posey, but not otherwise;

 

  (ii) Indiana Posey has the full authority to execute and deliver the
assignment provided for herein in order to convey to GEM the full interest as
contemplated hereunder, and shall deliver to GEM an approval of the assignment
of the rights under the Leases and Agreement from Indiana Franklin Realty, Inc.
in substantially the same form of the letter that is set forth as Exhibit “E”
attached hereto. In the event that Indiana Posey fails to obtain the approval of
Indiana Franklin Realty, Inc., as set forth herein, within sixty (60) days after
the Effective Date, then GEM shall have the option, at its sole discretion, to
either terminate this Agreement or waive the compliance of this provision and
perform all remaining terms of this Agreement;

 

  (iii) Indiana Posey owns 100% of the Leases and Agreements being assigned or
conveyed subject to GEM’s right to earn interests in the Leases and Agreements
as a result of GEM’s full participation in Phase II and Phase III and full
compliance with the terms of this Agreement;

 

  (iv) GEM shall receive a net revenue interest on a sliding scale based on the
mmbtu price of gas produced from Leases and Agreement as set forth on Exhibit
“F” which is attached hereto, subject to the Overriding Royalty Interest
reserved by Indiana Posey as set forth on Exhibit “F”

 

  (v) The interests assigned hereunder to GEM shall be free and clear of any
mortgages, liens, burdens, or encumbrances, of any character or kind,
originating by through or under Indiana Posey, except for leases and burdens
contemplated under this Agreement. The assignment and conveyance shall be in a
form that is mutually agreeable to the Parties. In the event a lease within the
Posey Prospect Area covers less than the full undivided mineral interest in the
lands covered thereby, then the interest to be conveyed herein, shall be
proportionately reduced in direct proportion to that which the mineral interests
actually covered under said lease.

 

NOTWITHSTANDING THE FOREGOING, the Parties hereby stipulate and agree that the
net revenue interests that may be assigned hereunder, as a result of a farm-in
from an unrelated third party whereby an interest in the Posey Prospect Area may
be earned or acquired, shall be the same net revenue interest acquired pursuant
to the terms of said farm-in. Notwithstanding anything to the contrary contained
herein, said assignment shall only be delivered to GEM upon the timely payment
of all monies set forth herein, subject to Section 9.16. Each Party agrees to
assume and hold each of the other Parties harmless from said Party’s respective
share of the conditions, terms and obligations of the Leases and Agreements.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 9



--------------------------------------------------------------------------------

4.4 Overriding Royalty. Subject to the following limitations, Indiana Posey
shall be entitled to receive an overriding royalty interest (“Overriding Royalty
Interest”) in all leases acquired in the Posey Prospect Area of Mutual Interest
(this provision is not applicable to the Leases and Agreements) equal to the
difference between the royalty burden imposed on the original lease and eighty
two and one-half percent (82.5%).

 

  (i) In no event may the overriding royalty exceed 5%, proportionately reduced;

 

  (ii) In no event may the overriding royalty be less than 1%, proportionately
reduced, even if it results in GEM receiving a smaller net revenue interest than
is provided for in this Section 4.4 above;

 

  (iii) The Overriding Royalty Interest shall be free and clear of all costs of
exploration, drilling, completion and production, but shall bear its
proportionate share of all severance and ad valorem taxes and its proportionate
share of all costs incurred after the wellhead in making such production
marketable and transporting it to market, which shall never exceed a maximum of
twenty five cents ($00.25) per mmbtu;

 

  (iv) The Overriding Royalty Interest shall apply to all of the Posey Prospect
Area Interest; that is, Indiana Posey’s interest shall be burdened along with
GEM’s interest; and

 

  (v) No Overriding Royalty Interest shall apply to any leases in which less
than all of the expense bearing, or working interest is acquired by the
Parties(but without regard to unleased interests); and

 

  (vi) No Overriding Royalty Interest shall apply to any leases which are
acquired by the Parties in a joint venture or partnership with parties are
unrelated to GEM and/or Indiana Posey.

 

  (vii) In the event of the acquisition of a lease in the Posey Prospect Area of
Mutual Interest under Section 5.4, the Overriding Royalty Interest shall apply
except as follows:

 

(a) No Overriding Royalty Interest shall apply to any leases acquired by a farm
in or similar means under which an interest in leases is acquired by drilling;

 

4.5 Additional Leases Acquired. Notwithstanding any other provision of this
Agreement under which GEM forfeits or surrenders its interest, if the Carried
Interest Amount has not been reached at the time of such forfeit, and additional
leases or other interests have been acquired under this Agreement after the date
of this Agreement and have been paid for by GEM, GEM shall not be required to
surrender such additional leases until it has been reimbursed for the actual,
out of pocket, acquisition costs incurred and paid by GEM for such additional
leases.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 10



--------------------------------------------------------------------------------

ARTICLE V.

OPERATIONS

 

5.1 The Posey Prospect Operating Agreement. All operations in the Posey Prospect
Area shall be governed by the terms of the Posey Prospect Operating Agreement.
Notwithstanding the foregoing, the Parties stipulate and agree that none of the
Posey Prospect Operating Agreement’s non-consent provisions shall in any manner
be applicable until after the completion of Phase III; however, the default
provisions of the Posey Prospect Operating Agreement shall be applicable to the
extent that any such provision is not in conflict with the terms of this
Agreement. The Posey Prospect Operating Agreement is subject to the terms of
this Agreement and shall be in the form attached as Exhibit G (the “Posey
Prospect Operating Agreement”). In the event of a conflict between the terms of
the Posey Prospect Operating Agreement and this Agreement, the terms of this
Agreement shall control. The Posey Prospect Operating Agreement shall be deemed
to have been executed by Indiana Posey and GEM upon the execution of this
Agreement.

 

5.2 Operator. Ute Oil shall be designated as the operator of record in the Posey
Prospect Area, pursuant to the terms of the Posey Prospect Operating Agreement
and subject to the terms of this Agreement. Ute Oil shall remain the operator of
record of the Posey Prospect Area through the completion of Phase III, subject
only to (i) its removal or resignation under the terms of the Posey Prospect
Operating Agreement or (ii) a vote of 75% of the working interest owners by
interest without regard to the provisions of the Posey Prospect Operating
Agreement. For the purposes of this Agreement the term “Operator” shall mean the
operator of record.

 

5.3. Posey Prospect Area of Mutual Interest.

 

(a) By the execution of this Agreement, the Parties establish an Area of Mutual
Interest covering the Posey Prospect Area. If, during the term of this
Agreement, any Party acquires a legal or beneficial interest, or the right to
acquire same, in a coal bed methane lease oil and gas lease, mineral interest,
royalty or overriding royalty (excluding the Overriding Royalty Interest),
production payments, net profits interest or any other interest in oil or gas
(an “AMI Interest”) within the Posey Prospect Area of Mutual Interest, then such
Party (the “Acquiring Party”) shall promptly notify the other Party hereto (the
“Non-Acquiring Party”) advising that such interest has been acquired. The
notification shall set forth the direct costs incurred by the Acquiring Party in
connection therewith (the “Acquisition Costs”), along with any documents
relating to the acquisition of the AMI Interest, all title information, and an
invoice of the Acquisition Costs to the Non-Acquiring Party. The Non-Acquiring
Party shall have a fourteen (14) day period after proper notice has been
received in which to elect to acquire its proportionate Posey Prospect Area
Interest in such interest by paying the Acquiring Party its proportionate share
of the Acquisition Costs as determined by Section 5.3(b) and Section 5.4(c). An
election to acquire an interest in such an AMI Interest by a Non-Acquiring Party
must be made by giving written notice to the Acquiring Party of the intent to so
acquire, accompanied with the appropriate payment of its share of the
Acquisition Costs (the “Non-Acquiring Party’s AMI Payment”); this notice and
payment must be made on or before the expiration of the fourteenth (14th) day
after receipt of the notice that the interest had been acquired. Failure to
timely make such notice of election and payment within said time period will be
deemed an election to not acquire an interest. If any Party elects to not
acquire an interest, the Acquiring Party shall notify the Non-Acquiring Party
who did elect to acquire an interest and said Party shall have fourteen (14)
days from the date of its notice in which to elect to acquire and pay a
proportionate share of the interest which was not taken, in the proportion that
the interest of each of said Party’s Posey Prospect Area Interest bears to the
total Posey Prospect Area Interest of all of the Parties remaining with an
interest in said AMI Interest.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 11



--------------------------------------------------------------------------------

Within five (5) business days after the receipt of payment, the Acquiring Party
shall execute and deliver to the Parties who have acquired an interest therein a
recordable assignment of said interest. All AMI Leases in which any of the
Parties acquire an interest therein pursuant to this provision shall be subject
to the terms of this Agreement and the Posey Prospect Operating Agreement. An
AMI Lease must be free and clear of liens and burdens other than such liens
and/or burdens which were reserved or created by unrelated parties prior to the
acquisition by the Acquiring Party and must be fully disclosed to the
Non-Acquiring Party when notice is given of the acquisition of an AMI Lease. If
an Acquiring Party fails to give timely notice of liens or burdens associated
with an AMI Lease to the Non-Acquiring Party, then the Non-Acquiring Party may
elect to re-assign its interests in the AMI Lease to the Acquiring Party, and
the Acquiring Party must return all monies paid by Non-Acquiring Party, along
with reasonable expenses, including, without limitation, attorney fees, of the
Non-Acquiring Party.

 

(b) Indiana Posey shall receive its Overriding Royalty Interest in any leases
constituting an AMI Interest pursuant to Section 4.4.

 

(c) Either Party may propose the creation of a lease acquisition budget designed
to acquire interests within the Posey Prospect Area of Mutual Interest. Upon the
mutual written agreement of GEM and Indiana Posey, the proposing party shall
submit an AFE to the non-proposing party outlining the area wherein the
interests will be acquired and the estimated costs for the acquisition, which
will include, without limitation, all bonus, brokerage, legal, recording fees
and miscellaneous expenses. Upon the payment of the non-proposing party’s share
of the estimated AFE costs, the proposing party shall begin its activities in
the acquisition of interests within the Posey Prospect Area of Mutual Interest.
All interests acquired pursuant to this section shall be owned by the parties
pursuant to Section 4.1.

 

5.4 Interests Not Subject to This Agreement. Any AMI Lease in which only one
Party participates shall be free and clear of this Agreement, including its
exhibits. In other words, if an interest is offered under Section 5.3, and no
other Party elects to participate, the offered interest is no longer subject to
this Agreement.

 

5.5 Parties Subject to Posey Area of Mutual Interest. Parties who have signed
this Agreement, other than GEM, Ute Oil Company (doing business as A.C.T.
Operating Company) and Indiana Posey have done so solely for the purpose of
agreeing that he, she, or it is bound by the terms of Section 5.3, Section 5.4
and Section 5.65 of this Agreement and is thereby required to tender any AMI
Lease it acquires to GEM and Indiana Posey and is not entitled to retain or
receive any interest therein.

 

5.6 Modifications to Operating Agreement. Notwithstanding the adoption of the
Posey Prospect Operating Agreement in Section 5.1 above, and as otherwise
modified by this Agreement, Indiana Posey and Ute Oil Company agree that if Ute
Oil Company ever sells, transfers, or conveys 50% interest or more of the shares
of stock currently held in Ute Oil Company, Ute Oil Company shall be deemed, at
the option of GEM, to have resigned immediately as Operator under the Posey
Prospect Operating Agreement, without any further action necessary to be taken
by any Non-Operator. Ute Oil Company undertakes and agrees to inform GEM, in
writing, of the change in ownership of Ute Oil Company of 50% or greater.

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 12



--------------------------------------------------------------------------------

ARTICLE VI.

RECORDS AND DATA

 

6.1 Data. The Operator under the Posey Prospect Operating Agreement shall,
during the term of this Agreement maintain accurate land, land accounting, and
geological and mapping records relating to the Posey Prospect Area. Subject to
the terms of this Agreement, each Party, proportionate to its Posey Prospect
Area Interest will jointly own and be entitled to receive, copy and possess all
such land, legal and geological information, maps and data developed by the
Operator or any of the Parties in connection with the Posey Prospect Area
(“Data”). The Operator shall provide access, during normal business hours to the
Data to any Party.

 

6.2 Utilization of Data. Each Party shall have the right to use the Data in
connection with the joint exploration and development of the Posey Prospect
Area. Except as provided in Section 6.3 below, no Party shall have the right to
sell, trade, share or exchange the Data during the term of this Agreement
without the prior written consent of all the other Parties. The Data may be sold
or exchanged upon the unanimous consent of the Parties.

 

6.3 Disclosure of Data. The Parties shall not exchange, trade, share or disclose
the Data or any interpretational maps, except that each Party may disclose the
Data to: (i) third parties in connection with bona fide negotiations with such
third parties for farmout or farm-in agreements with the disclosing Party
covering all or parts of the Posey Prospect Area; (ii) third parties with a bona
fide interest in entering into agreements to purchase all or a portion of a
Party’s Posey Prospect Area Interest, or otherwise participating in the
exploration and/or development of all or parts of the Posey Prospect Area with
the disclosing Party; or (iii) any consultant retained by a Party to evaluate
the Data; or (iv) any third party as a result of any court order or order of
governmental agency; provided, however, that all third parties to which the Data
is to be disclosed during the term of this Agreement must execute prior to
review of the Data, a Confidentiality/Non-Circumvention Agreement in a form
acceptable to all Parties.

 

ARTICLE VII

TERM

 

7.1 Term. The obligations of the Parties pursuant to this Agreement shall be for
a term of five (5) years from the Effective Date, and as long thereafter as any
Lease and Agreement acquired by the Parties pursuant to this Agreement remains
in force and effect, unless sooner terminated under the provisions hereof or by
the agreement of the Parties.

 

ARTICLE VIII.

RELATIONSHIP OF PARTIES

 

8.1 No Partnership. The liabilities of the Parties hereunder shall be several,
but not joint or collective. The Parties hereto expressly do not intend to
create, and no provision hereof shall be construed as creating a partnership,
joint venture, mining partnership, corporation, association, agency relationship
or other relationship whereby any Party shall ever be held liable for the acts
either by omission or commission, of the other, the liability of all the
respective Parties being several and not joint or collective. Except as
expressly provided in this Agreement or in connection with the sale of
production and the disposition of proceeds thereof, the Parties hereto expressly
do not intend to create, and no provision hereof shall be construed as creating
an agency relationship. Each Party shall be individually responsible for its own
obligations as set out in this Agreement and in the Posey Prospect Operating
Agreement, and all exhibits attached thereto. However, if for federal income tax
purposes, this Agreement and the operations hereunder are regarded as a
partnership, each party thereby affected elects not to be excluded in the
application of all of the provisions of Subchapter “K” Chapter 1, Subtitle “A”
of the Internal Revenue Code

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 13



--------------------------------------------------------------------------------

of 1986, as amended (hereinafter referred to as the “Code”), as permitted and
authorized by Section 761 of the Code and the regulations promulgated
thereunder. Should there be any requirement that each Party hereby affected give
further evidence of this election, each such Party shall execute such documents
and furnish such other evidence as may be required by the Federal Internal
Revenue Service or as may be necessary to evidence this election. No Party shall
give any notice or take any other action inconsistent with the election made
hereby. In making the foregoing election, each Party states that the income
derived by such Party from operations hereunder can be adequately determined
without computation of partnership taxable income.

 

8.2 Third Party Claim and Liability. ANY THIRD PARTY DAMAGE CLAIM OR SUIT OF ANY
KIND ARISING DIRECTLY FROM ANY OPERATIONS CONDUCTED PURSUANT TO THE TERMS OF
THIS AGREEMENT AND ALL COSTS AND EXPENSES OF HANDLING, SETTLING, OR OTHERWISE
DISCHARGING SUCH CLAIM OR SUIT SHALL BE AT THE JOINT EXPENSE OF THE PARTIES
PARTICIPATING IN THE AGREEMENT OR BY THE OPERATION GIVING RISE TO THE CLAIM,
EACH PARTY’S RESPONSIBILITY BEING IN THE PROPORTION OF THEIR POSEY PROSPECT AREA
INTEREST IN THE AGREEMENT OR OPERATION GIVING RISE TO THE CLAIM OR SUIT,
REGARDLESS OF WHETHER OR NOT SUCH THIRD PARTY DAMAGE CLAIM OR SUIT IS FOUND TO
ARISE IN WHOLE OR IN PART FROM THE SOLE OR CONCURRENT NEGLIGENCE OF ANY PARTY
HERETO; PROVIDED, HOWEVER, THAT THIS SECTION 8.2 SHALL NOT APPLY TO ANY DAMAGE
CLAIM OR SUIT ARISING AS A RESULT OF A PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. THE PARTIES REPRESENT THAT, TO THE BEST OF THEIR KNOWLEDGE, NO SUCH
THIRD PARTY ADVERSE CLAIM OR SUIT PRESENTLY EXISTS. IN THE EVENT AN SUCH CLAIM
OR SUIT IS MADE AGAINST ANY PARTY HERETO, SUCH PARTY SHALL IMMEDIATELY NOTIFY
THE OTHER PARTIES, AND THE CLAIM OR SUIT SHALL BE JOINTLY HANDLED BY ALL OF THE
PARTIES HERETO PARTICIPATING IN THE OPERATION GIVING RISE TO THE CLAIM OR SUIT.

 

8.3 Waiver of Consumer Protective Act-Deceptive Trade Practices. DECEPTIVE TRADE
PRACTICES. AS PARTIAL CONSIDERATION FOR THE PARTIES AGREEING TO ENTER INTO THIS
AGREEMENT, THE PARTIES EACH CAN AND DO EXPRESSLY WAIVE THE PROVISIONS OF THE
TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT, ARTICLE 17.41, ET SEQ.,
TEXAS BUSINESS AND COMMERCE CODE, AND ANY APPLICABLE SIMILAR LAW OF ANY OTHER
STATE, A LAW THAT GIVE CONSUMERS SPECIAL RIGHTS AND PROTECTIONS, AND ALL THE
CONSUMER PROTECTION LAWS OF THE STATE OF TEXAS, OR ANY OTHER STATE, APPLICABLE
TO THIS TRANSACTION THAT MAY BE WAIVED BY THE PARTIES. IT IS NOT THE INTENT OF
THE PARTIES HERETO TO WAIVE AND THE PARTIES SHALL NOT WAIVE ANY APPLICABLE LAW
OR SUB-PART THEREOF WHICH IS PROHIBITED BY LAW FROM BEING WAIVED. THE PARTIES
HERETO REPRESENT THAT THEY HAVE HAD AN ADEQUATE OPPORTUNITY TO REVIEW THE
PRECEDING WAIVER PROVISION, INCLUDING THE OPPORTUNITY TO SUBMIT THE SAME TO
LEGAL COUNSEL FOR REVIEW AND COMMENT AND AFTER CONSULTATION WITH AN ATTORNEY OF
THEIR OWN SELECTION, VOLUNTARILY CONSENT TO THIS WAIVER, AND UNDERSTAND THE
RIGHTS BEING WAIVED HEREIN.

 

8.4 Bankruptcy. If, following the granting of relief under the Bankruptcy Code
to any Party hereto as debtor thereunder, this Agreement and the Posey Prospect
Operating Agreement shall be held to be an executory contract under the
Bankruptcy Code, then any remaining Party(ies) shall be entitled to

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 14



--------------------------------------------------------------------------------

determination by debtor or any trustee for debtor within thirty (30) days from
the date an order for relief is ordered under the Bankruptcy Code as to the
rejection or assumption of this Agreement. In the event of an assumption, such
Party(ies) seeking determination shall be entitled to have all of debtor’s
existing defaults under this Agreement cured within five days of such
assumption, and to be provided adequate assurances as to the future performance
of the debtor’s obligation hereunder and the protection of the interest of all
Parties. The debtor shall satisfy its obligations to provide adequate assurances
by either advancing payments or depositing the debtor’s proportionate share of
expenses in escrow.

 

ARTICLE IX.

MISCELLANEOUS

 

9.1 Assignments. The terms of this Agreement will be binding on the Parties
hereto, their successors and assigns. Any assignment or encumbrance of a Party’s
interest in and to any Leases and Agreements covering the Posey Prospect Area or
the Posey Prospect Area of Mutual Interest shall be made expressly subject to
this Agreement and the Posey Prospect Operating Agreement, and any assignee
shall be deemed to have expressly assumed its proportionate share of the
liabilities under this Agreement form and after the effective date of such
assignment; the assigning Party shall remain fully liable for its obligations
prior to such effective date. This provision also applies to
successor-in-interest who acquires a Party’s interest under this Agreement
through foreclosure.

 

9.2 Notices. All notices made by one Party to one or more other Parties shall be
in writing and delivered in person, by email, or by United States mail, courier
service, telecopy, postage or charges prepaid and addressed to such Parties at
the addresses listed below. Notice given under any provision hereof shall be
deemed delivered only when received by the Party to whom such notice is
directed, and the time for such Party to deliver any notice in response thereto
shall run from the date the originating notice is received. All originating
email or telecopy notices shall be confirmed by mailing such notice by United
States mail, but the date of receipt shall be the date such email or telecopy
was delivered to the computer or telecopy machine of the recipient. The
responsive notice shall be deemed delivered when deposited in the United States
mail or at the office of the courier or upon transmittal by telecopy or email,
to the Party as follows:

 

Indiana Posey:

   GEM:

111 Soledad, Suite 250

   580 Westlake Park Blvd., Suite 750

San Antonio, Texas 78205

   Houston, Texas 77079

Attention: Mr. Harvey V. Risien, Jr.

   Attention: Mr. Jim Denny

Telephone: (210) 225-0800

   Telephone: (281) 504-4021

Facsimile: (210) 225-8282

   Facsimile: (281) 504-4123

E-Mail: hvrisien@sbcglobal.net

   E-Mail: jdenny@gemtx.com

With a copy to:

    

Oil Transaction

   Elmer A. Johnson

3480 Buskirk Ave, Suite 330

   General Counsel to GEM

Pleasant Hill, CA 94523

   180 State Street, Suite 200     

Southlake, Texas 76092

Telephone: (925) 933-5464

   Telephone: (817) 424-2424

Facsimile: (925) 947-3920

   Facsimile: (817) 488-0971

E-Mail: oiltrans@sbcglobal.net

   E-Mail: eaj@harkenenergy.com

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 15



--------------------------------------------------------------------------------

A Party may change its address by giving notice to the other Parties, in the
manner provided in this section, at least ten (10) days prior to the effective
date of such change of address.

 

9.3 Governing Law. THIS AGREEMENT (INCLUDING ALL ITS EXHIBITS) SHALL, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD RESULT IN THE APPLICATION
OF THE LAW OF A DIFFERENT JURISDICTION, BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN TEXAS, EXCEPT THAT TO THE EXTENT THAT THE
LAW OF A STATE IN WHICH A PORTION OF THE POSEY PROSPECT IS LOCATED OR WHICH IS
OTHERWISE APPLICABLE TO A PORTION OF THE POSEY PROSPECT NECESSARILY GOVERNS WITH
RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS RELATING TO THE CREATION, TRANSFER
AND ENFORCEMENT OF THE LEASES AND OTHER INTEREST IN MINERALS, IN WHICH CASE THE
LAW OF SUCH STATE SHALL APPLY TO THE PORTION OF THE POSEY PROSPECT LOCATED
WITHIN SUCH STATE.

 

9.4 Entirety of Agreement. This Agreement, including its Exhibits, all of which
are incorporated herein by reference, supersedes any and all other agreements,
either verbal or in writing, between the Parties hereto with respect to the
subject matter hereof and contains all of the covenants and agreements between
the Parties with respect to said subject matter. Each Party to this Agreement
acknowledges that no inducements, promises or agreements, verbally or otherwise,
have been relied upon or made by any Party, or anyone acting on behalf of any
Party, which are not embodied herein and that any other agreement, statement, or
promise not contained in this Agreement shall not be valid or binding.

 

9.5 Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement. It shall not be necessary that the Parties hereto
execute a single counterpart hereof, and this Agreement shall be effective when
each Party has executed a counterpart hereof (whether or not any other Party has
executed the same counterpart).

 

9.6 Amendment. Unless otherwise expressly provided for herein, this Agreement
may only be amended by an instrument in writing signed by all Parties.

 

9.7 Construction. The Parties acknowledge that they and their respective counsel
have negotiated and drafted this Agreement jointly and agree that the rule of
construction that ambiguities are to be resolved against the drafting Party
shall not be employed in the interpretation or construction of this Agreement.

 

9.8 Cost of Litigation. If any Party hereto should hereafter institute
litigation against any other

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 16



--------------------------------------------------------------------------------

Party hereto alleging that such other Party has breached this Agreement or any
contracts or other instrument delivered pursuant hereto, the non-prevailing
Party or Parties (whether plaintiff or defendant) in such action shall reimburse
the prevailing Party for the prevailing Party’s reasonable attorney’s fees,
witness fees court costs, and all other reasonable costs in connection with such
litigation.

 

9.9 No Third Party Beneficiaries. Nothing in this Agreement (express or implied)
is intended or shall be construed to confer upon any person or entity not a
Party any right, remedy or claim under or by reason of this Agreement.

 

9.10 Subject Headings. The subject headings of the articles, sections and
subsections of this Agreement are included solely for purposes of convenience
and reference only, and shall not be deemed to explain, modify, limit, amplify
or aid in the meaning, construction or interpretation of any of the provisions
of this Agreement.

 

9.11 Securities Law. The Parties have entered into this Agreement for their own
accounts and shall acquire any Leases hereunder for their own accounts and not
with the intent to make a distribution thereof within the meaning of Securities
Act of 1933 and the rules and regulations pertaining to it or distribution
thereof in violation of any applicable securities laws. The Parties acknowledge
that each Party and their respective officers, managers, members, and/or
directors are sophisticated and experienced investors who have engaged actively
in the oil and gas business, or other business with limited liquidity and/or
high risk and is are Accredited Investors as that term is defined in the
Securities Act of 1933, as amended. The Parties, at their sole risk and expense,
have either conducted their own independent evaluation of the interests
identified herein, or having been provided the opportunity have elected to not
exercise that opportunity.

 

9.12 Further Assurances. Each Party hereto shall from time to time do and
perform such further acts and execute and deliver such further instruments,
assignments and documents as may be required or reasonably requested by the
Parties to carry out and effect the intentions and purposes of this Agreement.

 

9.13 Rights Cumulative. The rights, remedies, and powers granted to the Parties
under this Agreement shall be cumulative and shall not be exclusive rights,
remedies and powers, but shall be in addition to all other rights, remedies and
powers available at law or in equity, by virtue of any statute or otherwise, and
may be exercised from time to time concurrently or independently and as often
and in such order as deemed expedient.

 

9.14 No Waiver. The failure of any Party hereto to insist upon strict
performance of any provision hereof shall not constitute a waiver of or estoppel
against asserting, the right to require such performance in the future, nor
shall a waiver or estoppel in any once instance constitute a waiver or estoppel
with respect to a later breach of a similar nature or otherwise.

 

9.15 Unenforceable Provisions. If any part of this Agreement is invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect and shall be liberally construed to effectuate the intent of this
Agreement.

 

9.16 Cure Period. In the event of a payment default by a Party under the terms
of this Agreement, such defaulting party shall have ten (10) days after
receiving written notice of such default, in

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 17



--------------------------------------------------------------------------------

accordance with Section 9.2 of this Agreement, to cure the default. After the
Carried Interest Amount is reached, this Section 9.16 shall no longer apply, nor
shall any forfeiture provisions of this Agreement (other than those related to
the AMI) and all payment provisions and times shall be governed by the Posey
Prospect Operating Agreement.

 

9.17 Time. The Parties stipulate and agree that TIME IS OF THE ESSENCE IN THIS
AGREEMENT.

 

IN WITNESS WHEREOF, this Agreement is executed, accepted and agreed to by the
Parties effective as of the Effective Date first set forth above.

 

INDIANA POSEY, L.P.

By:

 

/s/ Harvey V. Risien, Jr.

--------------------------------------------------------------------------------

    Harvey V. Risien, Jr., President of     25-25 Corp., its General Partner

GEM-CBM COMPANY

By:

 

/s/ James W. Denny, III

--------------------------------------------------------------------------------

    James W. Denny, III,     President and CEO

 

Ute Oil Company d/b/a A.C.T. Operating Company executes this Agreement solely
for the purpose of stating that, for good and valuable consideration, the
sufficiency of which is hereby confessed, Ute Oil Company d/b/a A.C.T. Operating
Company is bound by the terms of Sections 5.3. 5.4 and 5.5 of this Agreement.

 

UTE OIL COMPANY, doing business as A.C.T. Operating Company

 

By:

 

/s/ Donald W. Raymond

--------------------------------------------------------------------------------

    Donald W. Raymond, President

 

EXPLORATION AND DEVELOPMENT AGREEMENT

PAGE 18